                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

UNITED STATES OF AMERICA                          )
                                                  )     Criminal No. 7:16-cr-00026
   v.                                             )
                                                  )     By: Elizabeth K. Dillon
HERBERT LEE CHILDS                                )         United States District Judge

                                               ORDER

        Pending before the court is Herbert Lee Childs’s pro se motion seeking appointment of

counsel and for a reduced sentence pursuant to Section 404(b) of the First Step Act of 2018. (Dkt.

No. 55.) The United States has filed a motion to dismiss in response, in which it argues that Childs

is not entitled to a reduction in his sentence. (Dkt. No. 56.) In the addendum, the United States

Probation Office notes that Childs is ineligible for a reduction in sentence pursuant to the First Step

Act and 18 U.S.C. § 3582(c)(1)(B). (Dkt. No. 58.)

        Childs seeks relief under Section 404 of the First Step Act of 2018. 115 Pub. L. 391, § 404,

132 Stat. 5194 (enacted Dec. 21, 2018); see also 18 U.S.C. § 3582(c)(1)(B) (authorizing courts to

modify a previously imposed sentence “to the extent otherwise expressly permitted by statute”).

Section 404 allows—but does not require—district courts to reduce the sentence of certain

defendants sentenced prior to the effective date of the Fair Sentencing Act of 2010: August 3, 2010.

If the court elects to reduce a sentence, it may resentence the defendant as if the sections of the Fair

Sentencing Act were in effect at the time the defendant’s offense was committed. See First Step

Act § 404(c).

        Childs pleaded guilty to count one of the May 19, 2016 indictment against him, which

charged him with distribution of a measurable quantity of cocaine, in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(C), occurring on or about December 16, 2015. He was sentenced on

January 3, 2017. (Dkt. Nos. 17, 45.) Because he was sentenced before August 3, 2010, he is not
eligible for relief under Section 404. Further, the statutory penalties applicable to his offense were

not modified by section 2 of the Fair Sentencing Act, which “reduced the statutory penalties for

cocaine base offenses” in order to “alleviate the severe sentencing disparity between crack and

powder cocaine.” United States v. Peters, 843 F.3d 572, 575 (4th Cir. 2016). His offense involved

cocaine, not cocaine base/crack.

       For the foregoing reasons, this court will not reduce the defendant’s sentence and the

defendant’s motion for a sentence reduction pursuant to the First Step Act and appointment of

counsel (Dkt. No. 55) is DENIED. The United States’ motion to dismiss Childs’s motion (Dkt. No.

56) is DENIED AS MOOT.

       The clerk is directed to provide a copy of this order to all counsel of record, the United

States Probation Office, and the United States Marshals Service for delivery to the Bureau of

Prisons.

       Entered: May 1, 2019.




                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                   2
